Citation Nr: 1340131	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for atrial fibrillation (claimed as a heart condition), to include as secondary to service-connected diabetes mellitus Type II or secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to secure an addendum medical opinion.  See 38 U.S.C.A. § 5103A(d).  At the September 2009 VA examination, which contains a medical diagnosis of the Veteran's atrial fibrillation, the VA examiner provided an opinion that the Veteran's service-connected diabetes mellitus Type II did not cause his atrial fibrillation but failed to address the question of whether diabetes mellitus Type II aggravated his atrial fibrillation.  The examiner opined that the Veteran's atrial fibrillation was "likely due to his decreased ejection fraction and atrial enlargement."  The examiner concluded that the Veteran's atrial fibrillation is "not associated" with his diabetes.  However, 38 C.F.R. § 3.310(b) requires an opinion on whether the Veteran's diabetes aggravated his atrial fibrillation.

Further, the Veteran's representative claimed in a brief submitted in October 2013 that the Veteran's atrial fibrillation was caused by the Veteran's herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam and herbicide exposure has previously been conceded by the RO.

Accordingly, the case is REMANDED for the following action:

1.  After securing any additional evidence, the RO must secure a VA addendum opinion from the September 2009 VA heart examiner.  If the September 2009 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  The purpose of this opinion is to determine whether the Veteran's atrial fibrillation was aggravated by service-connected diabetes mellitus Type II and whether the atrial fibrillation was caused by the Veteran's herbicide exposure.  The Board notes that the Veteran served in the Republic of Vietnam and herbicide exposure is conceded.  A clear rationale for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be made available for review. 

The September 2009 VA examiner, or other qualified VA clinician, must provide an addendum medical opinion answering the following questions: 

(a)  Is it at least as likely as not (i.e., 50 percent or more probable) that atrial fibrillation is chronically aggravated or worsened by service-connected diabetes mellitus Type II, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of atrial fibrillation by service-connected diabetes mellitus Type II, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.
(b)  Is it at least as likely as not (50 percent or greater probability) that any atrial fibrillation is related to service, including to any herbicide exposure?  The examiner should assume that the Veteran had herbicide exposure during service.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


